Exhibit 10.22

 

Execution Copy

 

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of July 26, 2017 is by and among KAPSTONE KRAFT PAPER
CORPORATION, a Delaware corporation (the “Borrower”), KAPSTONE PAPER AND
PACKAGING CORPORATION, a Delaware corporation (the “Parent”), certain
subsidiaries of the Parent identified on the signature pages hereto as
Guarantors, the Lenders and Voting Participants identified on the signature
pages hereto and BANK OF AMERICA, N.A., as Administrative Agent (the
“Administrative Agent”), Swing Line Lender and L/C Issuer.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Parent, the other Guarantors party thereto, the
Lenders party thereto, and the Administrative Agent have entered into that
certain Second Amended and Restated Credit Agreement dated as of June 1, 2015
(as amended, restated, modified or supplemented from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders and Voting Participants
agree to certain amendments to the Credit Agreement; and

 

WHEREAS, the Lenders and Voting Participants are willing to agree to certain
amendments to the Credit Agreement subject to the terms and conditions specified
in this Agreement;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings provided to such
terms in the Credit Agreement.

 

2.                                      Amendments.  Subject to the other terms
and conditions of this Agreement (including the conditions precedent set forth
in Section 3 hereof), the Credit Agreement is hereby amended as follows:

 

(a)                                 In the definition of “EBITDA” in
Section 1.01 of the Credit Agreement, clause (h) is hereby amended and restated
in its entirety to read as follows:

 

“(h) “cold mill” maintenance outage costs in an aggregate amount of (i) up to
$8,000,000 for the period from the Closing Date through December 31, 2015,
(ii) up to $8,000,000 for the period from January 1, 2016 through the
termination of this Agreement (it being understood that such add-back shall only
be permitted in connection with one such outage for each of the foregoing
clauses (i) and (ii) during the term of this Agreement) and (iii) solely in
connection with the project to repair and restore recovery boiler #9 at the
KapStone Charleston Kraft LLC mill located in North Charleston, South Carolina,
up to $18,000,000 for Fiscal Year 2018, but, with respect to each of the
foregoing clauses (i) — (iii), only to the extent that the aggregate amount of
such costs for such period is equal to or exceeds the actual expense allocable
to such outage during such period, with the net add-back amount not to be less
than $0,”

 

--------------------------------------------------------------------------------


 

(b)                                 The table in Section 7.14(a) of the Credit
Agreement is hereby amended to read as follows:

 

Calendar Year

 

March 31

 

June 30

 

September 30

 

December 31

2016

 

4.50:1.00

 

4.50:1.00

 

4.50:1.00

 

4.50:1.00

2017

 

4.50:1.00

 

4.50:1.00

 

4.50:1.00

 

4.50:1.00

2018

 

4.25:1.00

 

4.00:1.00

 

3.75:1.00

 

3.75:1.00

Thereafter

 

3.75:1.00

 

3.75:1.00

 

3.75:1.00

 

3.75:1.00

 

3.                                      Conditions Precedent to Effectiveness. 
This Agreement shall become effective as of the date hereof upon the
satisfaction of the following conditions:

 

(a)                                 Execution of Counterparts of Agreement. 
Receipt by the Administrative Agent of counterparts of this Agreement duly
executed by the Borrower, the Parent, the other Guarantors, the Administrative
Agent and the Required Lenders; and

 

(b)                                 Fees and Expenses.  The payment by the
Borrower to (i) the Administrative Agent, for the account of each Lender and
Voting Participant that signs this Agreement prior to Tuesday, July 25 at 5:00
p.m. Eastern time, an amendment fee equal to 5 basis points on the aggregate
amount of such Lender’s Term Loans and Revolving Credit Commitment as of the
closing date of this Agreement and (ii) the Administrative Agent (or one of its
Affiliates) of all reasonable out of pocket costs and expenses of the
Administrative Agent for which invoices have been received by the Borrower at
least one (1) Business Day prior to the date hereof in connection with the
preparation, execution and delivery of this Agreement (including, without
limitation, to the extent the Borrower has received an invoice therefor at least
one (1) Business Day prior to the date hereof, the reasonable fees and expenses
of Moore & Van Allen PLLC, special counsel to the Administrative Agent).

 

4.                                      Representations and Warranties.  Each
Loan Party hereby represents and warrants that (a) it is duly authorized to
execute and deliver, and perform its obligations under, this Agreement; (b) the
execution, delivery and performance by it of this Agreement do not and will not
(i) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect), (ii) conflict with (A) any provision of Law, (B) the charter,
by-laws or other organizational documents of any Loan Party or (C) any
agreement, indenture, instrument or other document material to the business of
any Loan Party, or any judgment, order or decree, which is binding upon any Loan
Party or any of their respective properties; (c) the representations and
warranties contained in Article V of the Credit Agreement and in any other Loan
Document are true and correct in all material respects (except to the extent
already qualified by materiality pursuant to the terms thereof) on and as of the
date hereof as though made on and as of such date, except for those which
expressly relate to an earlier date, in which case they are true and correct in
all material respects (except to the extent already qualified by materiality
pursuant to the terms thereof) as of such date; and (d) no Default or Event of
Default exists under the Credit Agreement on and as of the date hereof and after
giving effect to this Agreement, or will occur as a result of the transactions
contemplated hereby.

 

5.                                      No Other Changes; Ratification.  Except
as expressly modified or waived hereby, all of the terms and provisions of the
Credit Agreement (including schedules and exhibits thereto) and the other Loan
Documents shall remain in full force and effect.  The term “this Agreement” or
“Credit Agreement” and all similar references as used in each of the Loan
Documents shall hereafter mean the Credit Agreement as modified by this
Agreement.  This Agreement shall constitute a “Loan Document” under, and as
defined in, the Credit Agreement.  Except as herein specifically agreed, the
Credit Agreement and the other Loan Documents are hereby ratified and confirmed
and shall remain in full force and effect

 

2

--------------------------------------------------------------------------------


 

according to their terms.  This Agreement shall be effective only to the extent
specifically set forth herein and shall not (i) be construed as a waiver of any
breach or default nor as a waiver of any breach or default of which the Lenders
have not been informed by the Borrower, (ii) affect the right of the Lenders to
demand compliance by the Loan Parties with all terms and conditions of the
Credit Agreement and other Loan Documents in all other instances, (iii) be
deemed a waiver of any transaction or future action on the part of the Loan
Parties requiring the Lenders’ or the Required Lenders’ consent or approval
under the Credit Agreement or other Loan Documents, or (iv) be deemed or
construed to be a waiver or release of, or a limitation upon, the Administrative
Agent’s or the Lenders’ exercise of any rights or remedies under the Credit
Agreement or any other document executed or delivered in connection therewith,
whether arising as a consequence of any Event of Default which may now exist or
otherwise, all such rights and remedies hereby being expressly reserved.

 

6.                                      Expenses.  The Borrower agrees to pay
all reasonable costs and expenses in connection with the preparation, execution
and delivery of this Agreement, including without limitation the reasonable fees
and expenses of Moore & Van Allen PLLC, special counsel to the Administrative
Agent.

 

7.                                      Acknowledgment of Guarantors.  The
Guarantors acknowledge and consent to all of the terms and conditions of this
Agreement and agree that this Agreement and any documents executed in connection
herewith do not operate to reduce or discharge the Guarantors’ obligations under
the Credit Agreement or the other Loan Documents.

 

8.                                      Affirmation of Liens. Each Loan Party
affirms the liens and security interests created and granted by it in the Loan
Documents (including, but not limited to, the Security Agreement) and agrees
that this Agreement shall in no manner adversely affect or impair such liens and
security interests.

 

9.                                      Counterparts; Facsimile/Email.  This
Agreement may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and it shall not be necessary
in making proof of this Agreement to produce or account for more than one such
counterpart.  Delivery of an executed counterpart of this Agreement by telecopy
or electronic mail by any party hereto shall be effective as such party’s
original executed counterpart.

 

10.                               Governing Law.  This Agreement shall be deemed
to be a contract made under, and for all purposes shall be construed in
accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York but otherwise
without regard to the conflict of law principles thereof).

 

11.                               Entirety. This Agreement and the other Loan
Documents embody the entire agreement between the parties and supersede all
prior agreements and understandings, if any, relating to the subject matter
hereof.  These Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.  There are no oral agreements between the
parties.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BORROWER:

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Vice President and CFO

 

 

GUARANTORS:

KAPSTONE PAPER AND PACKAGING CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Executive Vice President and CFO

 

 

 

KAPSTONE CHARLESTON KRAFT LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Vice President and CFO

 

 

 

KAPSTONE CONTAINER CORPORATION,

 

a Georgia corporation

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Vice President and CFO

 

 

 

LONGVIEW FIBRE PAPER AND PACKAGING, INC.,

 

a Washington corporation

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

CFO

 

 

 

VICTORY PACKAGING, L.P.,

 

a Texas limited partnership

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

VICTORY PACKAGING MAQUILLA DORA LLC,

 

a Texas limited liability company

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Vice President

 

 

 

 

ORANGE BOXER INVESTMENTS, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Treasurer

 

 

 

 

ORANGE BOXER OPERATIONS, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Treasurer

 

 

 

 

CENTRAL FLORIDA BOX, LLC,
a Delaware limited liability company

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Vice President and CFO

 

 

 

 

CONPACK INVESTMENTS, LLC,
a Delaware limited liability company

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Vice President and CFO

 

 

 

ADMINISTRATIVE

BANK OF AMERICA, N.A.,

AGENT:

as Administrative Agent

 

 

 

 

By:

/s/ Kyle D Harding

 

Name:

Kyle D Harding

 

Title:

Assistant Vice President

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

By:

/s/ Carlos Morales

 

Name:

Carlos Morales

 

Title:

Senior Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

 

 

 

COMPEER FINANCIAL, PCA (successor by merger to 1st Farm Credit Services, PCA),

 

as a Lender

 

 

 

 

By:

/s/ Corey J. Waldinger

 

Name:

Corey J. Waldinger

 

Title:

Director, Capital Markets

 

 

 

 

AGCHOICE FARM CREDIT, ACA,

 

as a Lender

 

 

 

 

By:

/s/ Joshua L. Larock

 

Name:

Joshua L. Larock

 

Title:

Vice President

 

 

 

 

AGFIRST FARM CREDIT BANK,

 

as a Lender

 

 

 

 

By:

/s/ Matt Jeffords

 

Name:

Matt Jeffords

 

Title:

Vice President

 

 

 

 

COMPEER FINANCIAL, PCA (successor by merger to AgStar Financial Services, PCA),

 

as a Lender

 

 

 

 

By:

/s/ Corey J. Waldinger

 

Name:

Corey J. Waldinger

 

Title:

Director, Capital Markets

 

 

 

 

AMERICAN AGCREDIT, PCA,

 

as a Lender

 

 

 

 

By:

/s/ Michael J. Balok

 

Name:

Michael J. Balok

 

Title:

Vice President

 

 

 

 

AMERICAN SAVINGS BANK, F.S.B.,

 

as a Lender

 

 

 

 

By:

/s/ Kyle J. Shelly

 

Name:

Kyle J. Shelly

 

Title:

First Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANKPLUS,

 

as a Lender

 

 

 

 

By:

/s/ Jay Bourne

 

Name:

Jay Bourne

 

Title:

SVP

 

 

 

 

BMO HARRIS BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Michael A. Hong

 

Name:

Michael A. Hong

 

Title:

Assistant Vice President

 

 

 

 

CITIZENS BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Thomas Lass

 

Name:

Thomas Lass

 

Title:

Senior Vice President

 

 

 

 

COBANK, ACB,

 

as a Lender

 

 

 

 

By:

/s/ Patrick Keleher

 

Name:

Patrick Keleher

 

Title:

Vice President

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

By:

/s/ Michael Song

 

Name:

Michael Song

 

Title:

Senior Vice President

 

 

 

 

COÖPERATIEVE RABOBANK U.A., NEW YOR.K BRANCH, (formerly known as COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH),

 

as a Lender

 

 

 

 

By:

/s/ Peter Glawe

 

Name:

Peter Glawe

 

Title:

Executive Director

 

 

 

 

By:

/s/ Peter Duncan

 

Name:

Peter Duncan

 

Title:

Managing Director

 

KAPSTONE KRAFT PAPER CORPORATION

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT BANK OF TEXAS,

 

as a Lender

 

 

 

 

By:

/s/ Chris M. Levine

 

Name:

Chris M. Levine

 

Title:

Vice President

 

 

 

 

FARM CREDIT SERVICES OF AMERICA, PCA,

 

as a Lender

 

 

 

 

By:

/s/ Bruce Dean

 

Name:

Bruce Dean

 

Title:

Vice President

 

 

 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

By:

/s/ Neil G. Mesch

 

Name:

Neil G. Mesch

 

Title:

SVP

 

 

 

 

FIRST TENNESSEE BANK NATIONAL ASSOCATION,

 

as a Lender

 

 

 

 

By:

/s/ Elizabeth C Brasher

 

Name:

Elizabeth C Brasher

 

Title:

Senior Vice President

 

 

 

 

FIRST MIDWEST BANK,

 

as a Lender

 

 

 

 

By:

/s/ Morgan A. Lyons

 

Name:

Morgan A. Lyons

 

Title:

Senior Vice President

 

 

 

 

FIRST NATIONAL BANK OF OMAHA,

 

as a Lender

 

 

 

 

By:

/s/ Nathan Johns

 

Name:

Nathan Johns

 

Title:

Vice President

 

 

 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

By:

/s/ Brittany Mondane

 

Name:

Brittany Mondane

 

Title:

Second Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender, both for itself and as successor-in-interest to

 

FIRSTMERIT BANK, N.A.

 

 

 

 

By:

/s/ Mark Zobel

 

Name:

Mark Zobel

 

Title:

Vice President

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Michael Kelly

 

Name:

Michael Kelly

 

Title:

Vice President

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Lender

 

 

 

 

By:

/s/ Katsuyuki Kubo

 

Name:

Katsuyuki Kubo

 

Title:

Managing Director

 

 

 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

By:

/s/ Lisa Garling

 

Name:

Lisa Garling

 

Title:

Director

 

 

 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Michele Dragonetti

 

Name:

Michele Dragonetti

 

Title:

Senior Vice President

 

 

 

 

THE PRIVATEBANK & TRUST CO.,

 

as a Lender

 

 

 

 

By:

/s/ Christopher M. Trimbach

 

Name:

Christopher M. Trimbach

 

Title:

Associate Managing Director

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Mary Ann Klemm

 

Name:

Mary Ann Klemm

 

Title:

Senior Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Andrew Payne

 

Name:

Andrew Payne

 

Title:

Director

 

 

 

 

FIRST BANK OF HIGHLAND PARK,

 

as a Lender

 

 

 

 

By:

/s/ Sara DeKuiper

 

Name:

Sara DeKuiper

 

Title:

Senior Vice President

 

 

 

 

AGRIBANK, FCB,

 

as a Voting Participant

 

 

 

 

By:

/s/ Jeff Hanson

 

Name:

Jeff Hanson

 

Title:

VP Lending

 

 

 

 

COMPEER FINANCIAL, FLCA (successor by merger to Badgerland Financial, FLCA),

 

as a Voting Participant

 

 

 

 

By:

/s/ Corey J. Waldinger

 

Name:

Corey J. Waldinger

 

Title:

Director, Capital Markets

 

 

 

 

CAPITAL FARM CREDIT,

 

as a Voting Participant

 

 

 

 

By:

/s/ Joseph R Slagle

 

Name:

Joseph R Slagle

 

Title:

SVP — Capital Markets

 

 

 

 

FARM CREDIT MID-AMERICA, FLCA,

 

as a Voting Participant

 

 

 

 

By:

/s/ Tabatha Hamilton

 

Name:

Tabatha Hamilton

 

Title:

Vice President Capital Markets

 

 

 

 

FARM CREDIT OF CENTRAL FLORIDA, ACA,

 

as a Voting Participant

 

 

 

 

By:

/s/ D. Scott Fontenot

 

Name:

D. Scott Fontenot

 

Title:

Chief Operating Officer

 

KAPSTONE KRAFT PAPER CORPORATION

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT WEST, FLCA,

 

as a Voting Participant

 

 

 

 

By:

/s/ Ben Madonna

 

Name:

Ben Madonna

 

Title:

Vice President

 

 

 

 

FIRST SOUTH FARM CREDIT, ACA,

 

as a Voting Participant

 

 

 

 

By:

/s/ John W. Hurt

 

Name:

John W. Hurt

 

Title:

Vice President

 

 

 

 

MIDATLANTIC FARM CREDIT, ACA agent/nominee for its wholly owned subsidiary,
MidAtlantic Farm Credit, FLCA,

 

as a Voting Participant

 

 

 

 

By:

/s/ James F. Jones, Jr.

 

Name:

James F. Jones, Jr.

 

Title:

Vice-President

 

 

 

 

FCS COMMERCIAL FINANCE GROUP, FOR AGCOUNTRY FARM CREDIT SERVICES, FLCA,

 

as a Voting Participant

 

 

 

 

By:

/s/ Lisa Caswell

 

Name:

Lisa Caswell

 

Title:

Vice President

 

 

 

 

NORTHWEST FARM CREDIT SERVICES, FLCA,

 

as a Voting Participant

 

 

 

 

By:

/s/ Jeremy A. Roewe

 

Name:

Jeremy A. Roewe

 

Title:

Vice President

 

 

 

 

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA,

 

as a Voting Participant

 

 

 

 

By:

/s/ Jeff Pavlik

 

Name:

Jeff Pavlik

 

Title:

SVP of Capital Markets

 

 

 

 

LONE STAR AG CREDIT,

 

as a Voting Participant

 

 

 

 

By:

/s/ Brad Fjestad

 

Name:

Brad Fjestad

 

Title:

VP Commercial Credit

 

 

 

 

FARM CREDIT EAST, ACA,

 

as a Voting Participant

 

 

 

 

By:

/s/ Eric W. Pohlman

 

Name:

Eric W. Pohlman

 

Title:

Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------